                                                                               FILED IN THE
 1                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                      Mar 10, 2020
                                                                          SEAN F. MCAVOY, CLERK
                            UNITED STATES DISTRICT COURT
 4
                         EASTERN DISTRICT OF WASHINGTON
 5
 6
     UNITED STATES OF AMERICA,                      No. 4:19-CR-06061-SAB-5
 7
 8                        Plaintiff,                ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
 9                        v.                        MODIFY RELEASE CONDITIONS
10
     KALISTA ANN VILLA,                             MOTION GRANTED
11
                                                      (ECF No. 199)
12                        Defendant.
13
           Before the Court is Defendant’s Unopposed Motion to Modify Conditions of
14
     Release, ECF No. 199. The motion states U.S. Probation has no objection to the
15
     modification. The U.S. Attorney notified counsel by email that she also does not
16
     object.
17
           Specifically, Defendant requests to modify condition #28 which sets curfew
18
     from 7:00 a.m. to 7:00 p.m. by extending the curfew to 9:00 p.m.
19
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
20
     No. 199, is GRANTED. Defendant’s curfew is extended to 9:00 p.m.
21
           All other terms and conditions of pretrial release not inconsistent herewith
22
     shall remain in full force and effect.
23
           IT IS SO ORDERED.
24
           DATED March 10, 2020.
25
26
                                   _____________________________________
27                                           JOHN T. RODGERS
28                                  UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
